DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Group III (claims 14-16, and 21-30) in the reply filed on  12/21/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-13, and 17-20 have been canceled. 
Amended claim 14, (12/21/2020), original claims 15-16, and new claims 21-30, (12/21/2020), are pending and under consideration by the Examiner.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. It is suggested that the title of the invention be amended to recite the method claimed.

Information Disclosure Statement: 

Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

Claim Rejections - 35 USC § 112, first paragraph, written description
5. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5a.	Claims 14-16, and 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) 
Claim 14 recites “an inhibitor of IL-23”; however, there is no recitation of structure of the inhibitor recited in the claim, only a function has been recited. 

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001, see especially page 1106 column 3).
     	In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted.
    	To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural Amgen at page 1358).

In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers. 984 F.2d at 1171, 25 USPQ2d at 1606). Also see Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002).


Recent court cases have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi. (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. 
    	Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
In the instant case, the specification, page 3, lines 4-11, discloses


In some embodiments the method comprises administration of simultaneous, sequential or separate administration of said IL-23 inhibitor and enzalutamide.”
As such, the structure required of all IL-23 antibodies, including variants thereof, such that they have all of the functions recited in the independent claims is not disclosed in the specification as filed. Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester. 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties of an antibody does not provide evidence of possession of the antibody itself.
It is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., 1997, see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., 1982, see entire document, particularly the abstract and the middle of 
 Indeed, in AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) the court ruled that all of the antibodies disclosed by AbbVie were all structurally similar as they were variants of a starting antibody named Joe9 and therefore did not serve to inform artisans as to the breadth of structures which had the recited function of cytokine binding. In the instant application, the instant claims recite IL-23 inhibitors while the specification does not disclose all the different structures which necessarily have the requisite functions. The instant specification fails to disclose sufficient structural information to indicate to artisans that Applicant had possession of the different types of IL-23 inhibitors as presently claimed. Therefore, it appears that the broad genus of IL-23 inhibitors recited in Applicant’s claims lacks adequate written description because there does not appear to be sufficient correlation between the structure of the IL-23 inhibitors in question and their recited functional activities. As such a skilled artisan would reasonably conclude that Applicant was not in possession of the recited genus of IL-23 inhibitors. Therefore, there is insufficient written description for the genus of IL-23 inhibitors having the claimed “limitations” at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 USC § 112.
Appellant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  

Claim rejections-35 USC § 112(a), scope of enablement
5b.	Claims 14-16, and 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of reversing 
The specification delimits the instant method to administering an IL-23 antibody. However, with respect to claims 14-16, and 21-30, as recited, what is claimed in the instant invention broadly encompasses a method of administering "all" IL-23 inhibitors. The specification is non-enabling for a method of administering these unlimited and unidentified number of substances, which are encompassed by the scope of the claims. Claim 14, for example, is a single means claim (M.P.E.P. 2164.08(a)). In In re Hyatt, 708 F.2d 712, 218 USPQ 195 (Fed. Cir. 1983), the Courts have held that: A single means claim, i.e. where a means recitation does not appear in combination with another recited element of means, is subject to an undue breadth rejection under 35 U.S.C. 112(a). (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor). Since no material limitations for “IL-23 inhibitor” have been recited in the claim and only a biological activity has been recited, the claim encompasses every conceivable structure (means) for achieving the stated property (result), a fact situation comparable to Hyatt. Therefore, not only proteins, such as antibodies against IL-23, but also all other substances, which exhibit an 
There are many factors to consider when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any experimentation is “undue”. These factors include, but are not limited to:
1.	The breadth of the claims;
2.	The nature of the invention;
3.	The state of the prior art;
4.	The level of skill in the art;
5.	The level of predictability in the art;
6.	The amount of direction provided by the inventor;
7.	The presence or absence of working examples; 
8.	The quantity of experimentation necessary needed to make or use the invention based on the disclosure.

See In re Wands USPQ 2d 1400 (CAFC 1988):
The breadth of the claims and the nature of the invention: 
The present invention is drawn to a method of reversing resistance to ADT in a prostate cancer patient by administering an IL-23 inhibitor. The invention as claimed encompasses all known as well as to be discovered IL-23 inhibitors with the claimed biological activity.  

The state of the prior art and the level of predictability in the art:
A method of determining which IL-23 inhibitors would be therapeutically effective in the claimed method is highly unpredictable in the art and depends on the IL-23 inhibitor administered.  Thus, it is highly unpredictable to use all IL-23 inhibitors other than the Il-23 antibodies antibody disclosed in the instant specification.
The level of skill in the art:
The level of skill would be high, most likely at the Ph.D. level.
The amount of direction provided by the inventor and the existence of working examples:
While Applicant has provided evidence of using a particular IL-23 antibody, there is no indication of whether the results obtained by using the instant method would be correlated with other IL-23 inhibitors. The specification only teaches practicing the instant method in a patient with specific IL-23 antibodies. Therefore, Applicant has not provided any data regarding a method of reversing resistance to ADT in a prostate cancer patient other than by administering a specific IL-23 antibody.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure:

Therefore, it would require undue experimentation to determine which substances having “IL-23 inhibitor” activity, would be encompassed by the scope of the method claims.  The disclosure of an IL-23 antibody is clearly insufficient support under the first paragraph of 35 U.S.C. 112(a) for claims, which encompass a method of administering every and all IL-23 inhibitors, including analogs of such. In In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970), the Courts have held that:
"Inventor should be allowed to dominate future patentable inventions of others where those inventions were based in some way on his teachings, since some improvements while unobvious from his teachings, are still within his contribution, since improvement was made possible by his work; however, he must not be permitted to achieve this dominance by claims which are insufficiently supported and hence, not in compliance with first paragraph of 35 U.S.C. 112; that paragraph requires that the scope of the claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific law; in cases 
Furthermore, the amount of embodiments corresponding to the desirable compositions, may be innumerable, and the enabled embodiments amount to only one.  Therefore, there are substantial scientific reasons to doubt the scope of enablement, as set forth above. Reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  The specification does not describe administering any otherIL-23 inhibitor other than an IL-23 antibody, and since it is deemed to constitute undue experimentation to determine all the others, the disclosure is not commensurate with the scope of the claims.  It is suggested that by employing conventional claim language, the method claims be amended to recite the specific IL-23 antibody supported by the instant specification.

Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6a.	Claims 14-16, and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 14, line 5, is rejected as vague and indefinite because it recites “inhibitor of interleukin 23 (IL-23)”. However, the metes and bounds of the term are unclear. This rejection can be overcome by reciting the specific IL-23 inhibitor for which there is a basis in the instant specification.
Claim 14, line 1, is vague and indefinite because it recites “androgen deprivation therapy”. However, it is unclear what this term encompasses. This rejection can be overcome by reciting the specific ADT as recited in claims 22-23, and for which there is a basis in the instant specification.
Claim 14 is incomplete because it fails to recite the last step. The claim is silent with respect to administering ADT to the patient after administering the IL-23 antibody to the prostate cancer patient.
Claim 29, for example, recites the trademark/trade name AZD5069.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the inhibitor of CXCR2, and the identification/description is indefinite.
Similarly, claim 27 is vague and indefinite because it recites “guselkumab, risankizumab, and tildrakizumab”.


Claim rejections-35 USC § 102(a)(1)
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7a.	Claims 14-16, 21-22, 24-25, 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calcinotto et al (2018).
	Calcinotto et al teach a method of reversing resistance to ADT (castration-resistant prostate cancer, CRPC) in a mammal by administering an IL-23 antibody and enzalutamide (ENZA), and the inhibitor of CXCR2 which is AZD5069, because IL-23 was identified as the driver of CRCP (see abstract; page 365,first full paragraph; page 366, Figure 3; page 367, column 2, last 2 paragraphs). The reference also teaches that administering IL-23 antibodies inhibits IL-23 and improves ENZA efficacy in vivo (see Figure 4a, page 367). Therefore, the reference anticipates claims 14-16, 21-22, 24-25, and 28-29.

Claim rejections-35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8a.	Claims 14-16, 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Calcinotto et al. (2018) as applied to claims 14-16, 22-25, and 28-29 above, and further in view of Jeon et al (2017) and Crawford et al (2018).
	The teachings of Calcinotto et al have been set forth above in paragraph 7a. The reference is silent with respect to administering the IL-23 antibody, guselkumab, which binds the p19 subunit of IL-23 and wherein the ADT is leuprolide.
	Jeon et al teach IL-23 antibodies guselkumab, risankizumab, and tildrakizumab which target and block IL-23 (see abstract; page 2252, column 2). The reference also teaches that guselkumab binds to the p19 subunit of IL-23 and inhibits the IL-23-specific intracellular and downstream signaling (page2252, column 2, first full paragraph). 
	Crawford et al teach leuprolide as an ADT (see Table 1, page 5; page 4, column 1, first full paragraph).


Conclusion
	No claim is allowable.
	Claims 14-16, and 21-30 are rejected.



Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646